Case: 18-30713      Document: 00514872417         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 18-30713                               March 14, 2019
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Requesting Parties - Appellants

v.

CLAIMANT ID 100173641,

              Objecting Party – Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-4354


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The court has carefully considered this appeal of a claim determination
for the Ogden Museum of Southern Art in New Orleans in light of the briefs
and record before us. Having done so, we find no reversible error of law nor



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30713   Document: 00514872417    Page: 2   Date Filed: 03/14/2019


                               No. 18-30713

abuse of discretion in the district court’s refusal to conduct discretionary
review of the Appeal Panel’s award. AFFIRMED.




                                     2